Citation Nr: 1207419	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09- 25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome, and to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left knee disability.

4.   Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of January 2009 and January 2010.  

The veteran requested the opportunity to present testimony in support of his appeal at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled in August 2011.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.  We note he was so informed in a July 2011 letter. 

We note that the Veteran's representative has highlighted a question of whether the Veteran perfected a timely appeal as to the issues of entitlement to service connection for a left knee disability, entitlement to service connection for a bilateral ankle disability.  In fact, it would appear that the Veteran's timely-filed substantive appeal explicitly excluded these issues, on the face of that document.  However, we also observe that the Veteran continued to submit evidence and argument pertaining to these disabilities, and that the RO issued a Supplemental Statement of the Case addressing the newly-submitted evidence nearly a year and a half later.  Governing case law provides that the VA may implicitly waive issues of timeliness in the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, we hold that the VA has done this by treating the matters as though they continued to be on appeal.  Therefore, we will accept authority over them and address them herein. 

The issues of entitlement to service connection for a gastrointestinal disability, left knee disability, a bilateral ankle disability, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been given a formal diagnosis of chronic fatigue syndrome, as his situation does not meet the medical criteria for such a diagnosis.


CONCLUSION OF LAW

Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. § 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was provided with this information with regard to his claims in a letter of May 2006, prior to the initial adjudication of these claims.  

The Veteran's service treatment records, his VA medical treatment records have been obtained in support of his claims.  He and his representative have presented relevant written argument in support of his claims.  He was provided with VA examinations pertinent to the disabilities discussed below.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination reports obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms.  The examiners considered the pertinent evidence of record, and provided a rationale for the opinions each rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided has been met.  38 C.F.R. § 3.159(c)(4).  We are satisfied that all relevant and obtainable evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease  becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  

A 'qualifying chronic disability' includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi- symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).

An 'undiagnosed illness' is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A 'medically unexplained chronic multi-symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if:  (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98.

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
The Persian Gulf War presumptions are not applicable to the disabilities of pyloric channel erosion, gastritis, a hiatal hernia, colonic polyps, and hemorrhoids, as Section 1117 provides compensation only for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317.  "The very essence of an undiagnosed illness is that there is no diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  

	Chronic fatigue syndrome

The Veteran initially claimed service connection for chronic fatigue syndrome in September 2009, when he asserted that he had had symptoms of fatigue since service.  His service treatment records and post-service treatment records reflect difficulty sleeping, mostly associated with his service-connected PTSD and anxiety disorder.  Review of not only the medical evidence, but also the RO adjudicative record shows that sleep impairment has been identified as a symptom of PTSD and anxiety since service connection was initially granted and as such has been considered by the RO in assigning the disability ratings for anxiety and PTSD.  

In a February 2011 decision, the RO granted service connection for a circadian sleep rhythm disorder.  However, they observed that the Veteran's sleep problems were already being compensated as part of his anxiety and PTSD, so they added the circadian sleep rhythm disorder to the previously-service connected anxiety and PTSD, so that the entire disability is given a single disability rating, so as to avoid pyramiding of ratings.  

Even though one injury may potentially be evaluated utilizing several different provisions of the rating schedule, governing regulation provides that that evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The Court of Veterans Appeals has echoed this principle as follows:  "Implicit within [the language of 38 U.S.C.A. § 1155] is the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In assigning the proper rating, then the VA must seek to accurately reflect the actual level of impairment arising from a disability.  "The critical element [in determining whether appellant's disabilities may be rated separately] is [whether any] of the symptomatology for any one of these . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

There is no prohibition, however, against a veteran being service-connected for two disabilities productive of a single symptom.  Section 4.14 merely prohibits evaluating the same manifestation under different diagnoses.  38 C.F.R. § 4.14.  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.   570 F.3d 1377, 1381 (Fed. Cir. 2009)  "Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."  

Because chronic fatigue syndrome which the Veteran initially claimed as caused by service is not precisely analogous to the circadian sleep disorder, for which service connection was granted in February 2011, however, the question of entitlement to service connection for chronic fatigue syndrome remains on appeal.  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

In this case, the evidence does not support a finding that the Veteran has chronic fatigue syndrome.  Following a VA examination in November 2009, the examining physician concluded that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome.  She further concluded that it is more likely his fatigue symptoms are due to his mental conditions and the several medications used to treat them.  

As the Veteran's treating physicians have all, without exception, associated his sleep and fatigue problems with his service-connected PTSD and anxiety, the Board notes that these problems have been appropriately included with his PTSD and anxiety symptomatology for purposes of rating his service-connected psychiatric disability.  As he does not meet the criteria for a diagnosis of chronic fatigue syndrome, and indeed, no such diagnosis has been assigned, service connection for chronic fatigue syndrome, as a separate disease entity is not appropriate.  We do emphasize, however, that the Veteran is already being compensated for his sleep disorder as related to his service-connected psychiatric disability.  Further compensation for the same symptom would constitute prohibited pyramiding.  In the absence of a present disability involving chronic fatigue syndrome there can be no valid claim.  Service connection for chronic fatigue syndrome is therefore denied.



ORDER

Service connection for chronic fatigue syndrome is denied.


REMAND

As the Veteran continues to receive VA medical care, and as additional evidentiary development is required for each of the following issues on appeal, his VA medical records should be updated for the file, as well.  VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Gastrointestinal disability

The Veteran contends that he has had diarrhea and cramping for many years.  He says his symptoms first began in service.  Despite complaining of problems, he says he was never evaluated for the source of his condition.  He underwent a VA examination in November 2009, and it was opined that his gastrointestinal symptoms were due to amebiasis.  An opinion was not provided as to the date of onset of amebiasis, and it is unclear as to whether he continues to have gastrointestinal disability. On remand, the Veteran should be afforded a VA examination to reconcile the nature and etiology of any gastrointestinal disability. 

Left knee disability

Initially, we observe that service connection for a right knee disability, as related to a right knee strain sustained during service, was granted in a December 2010 RO decision.  The Veteran contends that service connection for his left knee disability is also warranted, either on the basis of general wear and tear on the knee during his eighteen years of service, as secondary to his service-connected pes cavus disability, or as secondary to his service-connected right knee disability.

Review of the Veteran's voluminous service treatment records reveals no particular injury or complaints involving the Veteran's left knee.  He did not complain of left knee problems when he filed his original claim for compensation in June 2006, or during the December 2006 general medical examination.  He initially filed for compensation for knee problems as secondary to his service-connected pes cavus disability in November 2008.  Subsequent medical evidence includes the report of an October 2008 X-ray showing a "negative" left knee, and the report of a magnetic resonance imagining study in February 2009, which includes the Veteran's history of pain in the knee over the prior two years.  Additional medical evidence consists of multiple assessments that the Veteran's gait has been normal throughout the relevant time period.

However, the Veteran has been given a current (July 2009) diagnosis of mild patellofemoral arthritis of his left knee by his treating VA orthopedic physician.  The same physician rendered a somewhat unclear opinion as follows:  "These problems were all present when he was in the military as near as I can tell, and his knee condition should be service-connected also."

VA medical opinions have been obtained as to the question of whether the Veteran's left knee disability was proximately caused by or aggravated by his pes cavus disability.  However, no informed medical opinion has been obtained as to the issue of whether his left knee disability is related in any way to his right knee disability.  Because the VA has a responsibility to liberally construe claims and to consider all reasonable theories of entitlement, the Board holds that further medical opinion as to whether the left knee disability may have been proximately caused by the right knee disability or whether the left knee disability may have been aggravated by the right knee disability is required.  

Bilateral ankle disability

The Veteran's claims file contains quite a bit of information about his feet, but not as much pertaining to his ankles.  The report of a December 2008 VA examination contains a diagnosis of "bilateral ankle strain secondary to occupational stress and strain," and the opinion that his ankle problems are not related to his foot problems.  There is no indication, however, as to any relationship to service, or the Veteran's complaints of wear and tear during service.  Similarly, in July 2009, the Veteran's treating orthopedic physician noted that the Veteran's ankle X-ray studies were interpreted as showing minor talar spurring bilaterally on the medical and lateral edges under the malleoli.  No explanation as to the significance of this finding, if any, was provided, and no overall diagnosis was rendered, however.  Therefore, we conclude that the duty to assist the Veteran in the development of his claim requires further medical evidence about the nature and etiology of the Veteran's ankle disability(ies).

Bilateral carpal tunnel syndrome

Service connection for carpal tunnel syndrome was denied on the basis that no connection to service or incident in service was shown.  However, review of the Veteran's service treatment records reveals that in 1989, he sustained a fracture to the left distal radius bone.  No acknowledgment of this event has been made.  Therefore upon remand, the claim should be readjudicated, and further development of the medical evidence should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of VA medical treatment afforded to the veteran by the Black Hills VA Medical Care System since February 2011 for inclusion in the file.

2.  The Veteran should be afforded a VA examination by a physician with expertise in orthopedics to identify all current impairment related to the Veteran's left knee, ankles, and wrists.  The etiology of each disability identified should be identified, as well.  The claims folder must be made available to the examiner for review before the examination, so that the history of the disability, including the service history and the progression of the disability since service may be reviewed.  All tests and studies deemed helpful by the examiner to fully evaluate any neurologic impairment should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

a) The examiner is requested to specifically opine as to whether it is more, less, or equally likely that the Veteran's left knee disability may have been proximately caused by the service-connected right knee disability or whether the left knee disability may have been aggravated by the right knee disability.  If general wear and tear on the knee during service is considered a factor in the Veteran's currently-shown left knee disability, this should be identified and explained as well.  

b) The examiner is requested to specifically identify the exact diagnosis of the Veteran's ankle disability(ies) and the etiology of the disabilities, to include any direct relationship to service, proximate causation, or aggravation.  The opinion rendered should be expressed in terms of whether it is more, less, or equally likely that the Veteran's bilateral ankle disabilities may have been proximately caused by the service-connected pes cavus disability or whether the bilateral ankle disabilities may have been aggravated by the pes cavus disability.  

c) The examiner is requested to specifically identify any current disability affecting either or both wrists and whether it is more, less, or equally likely that there is a causal relationship to service.  The examiner is also requested to identify whether the Veteran has any residuals of the 1989 fracture of the left distal radius bone.  

d)  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she should so state. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

3.  The Veteran should be afforded a VA examination by a physician with expertise in gastroenterology to identify any current impairment related to the Veteran's gastrointestinal system.  The etiology of any disability identified should be indicated, as well.  The claims folder must be made available to the examiner for review before the examination, so that the history of the disability, including the service history and the progression of the disability since service may be reviewed.  All tests and studies deemed helpful by the examiner to fully evaluate any gastrointestinal impairment should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

a) The examiner is requested to specifically opine as to whether it is more, less, or equally likely that the Veteran has a current chronic  gastrointestinal disability, to include irritable bowel syndrome, as a result of service or an undiagnosed illness, or a medically unexplained chronic multisymptom gastrointestinal illness related to service in Southwest Asia.   When did ambeisis have its onset? 

b)  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she should so state. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

4.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


